DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2022 has been entered. 
Response to Amendment
The amendment filed August 10, 2022 has been entered. Claims 1-13, 15, 20-23, 25 are pending in the application. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Final Office Action mailed May 10, 2022.
Claim Objections
Claims 10, 20, AND 25 ARE objected to because of the following informalities: 
Claim 10: On line 3, “the tip” lack proper antecedent basis and should recite “a tip”.
Claim 20: On line 2, “the sensor mechanism” should say “the at least one sensor mechanism” to coincide with previous recitations of the element.
Claim 25: On line 3, “a device of Claim 1” should recite “the device of Claim 1” since the device has already been introduced.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15, 20-23, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “one or more skin pinching members” in line 3, however, recites “the skin pinching members”, “the pinching members” or “at least one of the skin pinching members” in lines 3-4, 6, and 10. It is unclear if at least one pinching member is required or more than one pinching member is required. For the sake of examining, the limitations of lines 3-4, 6 and 10 will be interpreted as reciting “the one or more skin pinching members”.
Claim 13 recites the limitation “the pharmaceutical composition delivery mechanism” in line 3. There is insufficient antecedent basis for this limitation in the claim as claim 13 depends from claim 1 and the element is not introduced until claim 2. For the sake of examination, claim 13 will be interpreted as depending from claim 2.
Claims 15 and 20-23 each recite the “at least one sensor mechanism” including/comprising different types of sensors, but it is unclear if these different types of sensors are the same as or in addition to the “plurality of sensors” of claim 1. For example, does claim 15 intend for the “plurality of sensors” to be “pressure sensors” or does claim 15 cover two groups of sensors? The language of claims 20-23 is even less clear than claim 15 because each of these claims recite a single type of sensor (not sensors). For the sake of examination, the limitations will be interpreted as reciting “the plurality of sensors comprises (the respective sensor written in the plural)”.
Claim 25 recites the limitation “at least one skin pinching member” in line 4. It is unclear if this is the same or different pinching members as the one recited in claim 1. For the sake of examination, the limitation will be interpreted as reciting “the one or more skin pinching members”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6, 9, 13, 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonoda (US 2008/0015624) in view of Grez (US 2015/0173996).
Regarding claim 1, Sonoda discloses a needle delivery device (1, Fig 17) comprising: a device body (41 and 412, Fig 17); one or more skin pinching members (5y, Fig 17; the claim language only requires one skin pinching member) attached to the device body (Para 0329; the pinching member is connected to the body 41 and 412 through frame 7x as seen in Fig 18), the one or more skin pinching members being moveable to pinch a longitudinal fold of skin of a patient (Para 0369-0370); a drive mechanism (42, 413, and 416, Fig 18) configured, in use, to drive a needle (411, Fig 18) along a needle path (path leading through opening 7a as seen in Figs. 19B-19C) into the longitudinal fold of skin pinched between the one or more pinching members (Para 0374-0377; See Figs 19A-19C), and subsequently withdraw the needle (Para 0379-0381; See Figs 20A-20C), the needle path extending within the device body (the needle is within cylinder 412 as seen in Fig 19A), passing out of the device body (the needle passes out of the portion of the body 412 as seen in Fig 19C) and extending substantially parallel to the longitudinal fold of skin (Para 0377).
Sonoda is silent regarding at least one sensor mechanism including a plurality of sensors interspersed along the length of an inner surface of the one or more skin pinching members and being configured to detect pinching along a length of the longitudinal fold of skin and to confirm the uniformity of the longitudinal fold of skin along its length.
Grez teaches a skin pinching device (20, Fig 3; Para 0009) comprising a sensor mechanism including a plurality of sensors (48, Fig 13) interspersed along the length of an inner surface (32, Fig 5 and Fig 13; As can be seen from Fig 5, the surface 32 is within chamber 24 and is thus an inner surface of the device) being configured to detect pinching along a length of the longitudinal fold of skin and to confirm the uniformity of the longitudinal fold of skin along its length (Para 0165; As Grez teaches that the sensors detect an extent of contact with the skin, it is capable of detecting when all of the sensors are in contact with the skin which is indicative of uniformity.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pinching member 5y disclosed by Sonoda to include sensors across the inner skin contact area as taught by Grez in order to have a needle delivery device that can detect the presence and extent of contact with the skin surface to ensure a desired placement of the skin (Para 0485 –Sonoda; Para 0165 -Grez).
Regarding claim 2, the modified invention of Sonoda and Grez discloses a pharmaceutical composition delivery mechanism (414 and 415, Fig 18 -Sonoda) configured to deliver a pharmaceutical composition (“liquid” in liquid room 417, Para 0352 -Sonoda) through the needle (411, Fig 18 -Sonoda) (Para 0378 -Sonoda).
Regarding claim 4, the modified invention of Sonoda and Grez discloses comprises at least one needle (411, Fig 18 -Sonoda).
Regarding claim 6, the modified invention of Sonoda and Grez discloses a guide member (43, Fig 17 -Sonoda) configured to guide the at least one needle (411, Fig 18 -Sonoda) along the needle path (Para 0357, Para 0374; Member 43 connects with member 42 and allows member 42 to slide relative to member 43. This slides needle along the needle path as seen in Figs 19A-19C -Sonoda).
Regarding claim 9, the modified invention of Sonoda and Grez discloses when positioned within the device body (41 and 412, Fig 17 -Sonoda) the at least one needle (411, Fig 18 -Sonoda) is covered by a protective sheath (412, Fig 18 -Sonoda) (See Fig 19A -Sonoda).
Regarding claim 13, the modified invention of Sonoda and Grez discloses a pharmaceutical composition reservoir (417, Fig 18 -Sonoda) in fluid communication with the pharmaceutical composition delivery mechanism (414 and 415, Fig 18 -Sonoda) (Para 0378 -Sonoda).
Regarding claim 20, the modified invention of Sonoda and Grez discloses the plurality of sensors comprises at least one light source and light sensors to detect the presence of pinched skin therebetween (Para 0166, lines 2-4 -Grez).
Regarding claim 21, the modified invention of Sonoda and Grez discloses the plurality of sensors comprises mechanical switches to detect contact with pinched skin (Para 0167, lines 3-6; mechanical displacement of an element 30 is being measured -Grez)
Regarding claim 22, the modified invention of Sonoda and Grez discloses the plurality of sensors comprises electrical sensors to detect contact with pinched skin (Para 0167, lines 6-9 -Grez).
Regarding claim 23, the modified invention of Sonoda and Grez discloses the plurality of sensors comprises pressure sensors (Para 0167, lines 1-3 -Grez).
Claims 3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda (US 2008/0015624) in view of Grez (US 2015/0173996) and further in view of Margairaz (US 2018/0133395).
Regarding claim 3, the modified invention of Sonoda and Grez discloses all of the elements of the invention as discussed above, however, it is silent regarding the needle path within the device body changing direction as it leaves the device body.
Margairaz teaches a patch type drug delivery device (400, Fig 12A) comprising a needle delivery device (430 and 432, Fig 12D) comprising a device body (432, Fig 12E) and a drive mechanism (430, Fig 12D; Para 0113) wherein the needle path within the device body changes direction as it leaves the device body (Para 0111, lines 7-11; As best seen in Fig 12F, the guide 424 causes needle 312 to bend and to change directions from straight to a non-orthogonal angle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Sonoda and Grez such that the needle path changes and the needle is inserted at a non-orthogonal angle as taught by Margairaz in order to have a device with a low profile while still being able to reach a desired subcutaneous layer (Para 0485 –Sonoda; Para 0112, lines 1-3 -Margairaz).
Regarding claim 5, the modified invention of Sonoda and Grez discloses all of the elements of the invention as discussed above. However, it is silent regarding at least a portion of the at least one needle is flexible.
Margairaz teaches a patch type drug delivery device (400, Fig 12A) comprising a needle delivery device (430 and 432, Fig 12D) comprising a device body (432, Fig 12E) and a drive mechanism (430, Fig 12D; Para 0113) wherein the needle is flexible (“ductile or malleable” Para 0112, lines 9-10) and wherein the needle path within the device body changes direction as it leaves the device body (Para 0111, lines 7-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle disclosed by Sonoda and Grez to be flexible as taught by Margairaz in order to have a device with a low profile while still being able to reach a desired subcutaneous layer (Para 0485 –Sonoda; Para 0112, lines 1-3 -Margairaz).
Regarding claim 8, the modified invention of Sonoda, Grez, and Margairaz discloses the at least one needle (312, Fig 11A -Margairaz) is configured to revert to an elongated straight shape after passing through an arcing pathway (424, Fig 12D -Margairaz) (Para 0111 -Margairaz; Also see distal end of needle 316 in Fig 12F; After the needle is caused to bend or arch by the guide member 424 the needle becomes straight again, albeit in a new direction, prior to insertion into the patient).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device to include an arcing pathway as taught by Margairaz in order to have a device with a low profile while still being able to reach a desired subcutaneous layer (Para 0112, lines 1-3 -Margairaz)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sonoda (US 2008/0015624) in view of Grez (US 2015/0173996) and further in view of Staub (US 2019/0336679).
Regarding claim 7, the modified invention of Sonoda and Grez discloses all of the elements of the invention as discussed above. However, it is silent regarding the guide member is, or includes, a roller.
Staub teaches a needle delivery device (1, Fig 2) comprising a guide member (7, Fig 1) configured to guide the needle (4, Fig 1) along the needle path (Para 0016; See Figs 6-10), wherein the guide member is, or includes, a roller (Para 0112; As defined in thefreedictionary.com, roller is “any of various cylindrical or spherical devices that roll or rotate”. The guide member 7 is a cylindrical device as seen in Fig 1 and it rotates to move the needle as described in Para 0119).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide member disclosed by Sonoda and Grez to be substituted with a roller as taught by Staub in order to have a cost effective and highly reliably needle delivery device (Para 0009).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda (US 2008/0015624) in view of Grez (US 2015/0173996) and further in view of Gibson (US 2019/0022306).
Regarding claim 10, the modified invention of Sonoda and Grez discloses the protective sheath (412, Fig 18 -Sonoda) has a rigid section, wherein the rigid section surrounds the tip of the at least one needle (See Fig 18 -Sonoda) and comprises an opening (412a, Fig 19A -Sonoda) to allow the at least one needle to exit the rigid section on actuation of the drive mechanism (Para 0348; See Figs 19A-19C -Sonoda), however, it is silent regarding a flexible section. 
	Gibson teaches a needle delivery device (200, Fig 11a) comprising a protective sheath (250 and 252, Fig 11A) that has a rigid section (252, Fig 11A) and a flexible section (250, Fig 11A), wherein the rigid section surrounds the tip of the at least one needle (See Fig 11A) and comprises an opening (252A, Fig 11A) to allow the at least one needle to exit the rigid section on actuation of the drive mechanism (Para 0329; See Fig 11A-C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective sheath disclosed by Sonoda and Grez to be substituted with the protective sheath comprising the rigid and flexible portions as taught by Gibson in order to maintain sterility of the needle until the needle is to be inserted (Para 0485 –Sonoda; Para 0325 -Gibson).
Regarding claim 11, the modified invention of Sonoda, Grez, and Gibson discloses all of the elements of the invention as discussed above, however is silent regarding a sealing membrane covering the opening, wherein the sealing membrane is penetrable by the at least one needle
Gibson further teaches the protective sheath (250 and 252, Fig 11A) comprises a sealing membrane (254, Fig 11A) covering the opening (252A, Fig 11A) (Para 0325), wherein the sealing membrane is penetrable by the at least one needle (Para 0322, lines 13-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device to further include a sealing membrane as taught by Gibson in order to further maintain sterility of the needle and cannula (Para 0325).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sonoda (US 2008/0015624) in view of Grez (US 2015/0173996) and further in view of Shapiro (US 2016/0144137).
Regarding claim 12, the modified invention of Sonoda and Grez discloses all of the elements of the invention as discussed above. However, is silent regarding the at least one needle has a length of greater than about 12 mm.
Shapiro teaches a needle delivery device (10, Fig 1) comprising a needle (34, Fig 1; Para 0038, lines 9-13) wherein the needle has a length of greater than about 12 mm (Para 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle disclosed by Sonoda and Grez to be a length greater than 12mm as taught by Shapiro in order to have a needle that can reach a desired subcutaneous position (Para 0485 –Sonoda; Para 0023 -Shapiro).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sonoda (US 2008/0015624) in view of Grez (US 2015/0173996) and further in view of Zand (US 2014/0288386) and further in view of Erickson (US 2019/0133734).
Regarding claim 15, the modified invention of Sonoda and Grez discloses wherein the plurality of sensors includes pressure sensors (Para 0167, lines 1-3 -Grez), however, is silent regarding one or more skin pinching members are configured to automatically adjust based on the pressure of the pinched skin measured by the pressure sensors.
Zand teaches a tissue pinching device (device of Fig 1a) comprising one or more skin pinching members (109 and 111, Fig 1a) comprising a pressure sensor (113, Fig 1a) wherein the one or more skin pinching members are configured to be adjusted based on the pressure of the pinched skin measured by the pressure sensors (Para 0068, lines 13-20 and Para 0070, lines 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Sonoda and Grez to include control electronics to control the compression pressure as taught by Zand in order to ensure constant compression of tissue (Para 0068, lines 13-20).
The modified invention of Sonoda, Grez, and Zand disclose all of the elements of the invention as discussed above, however, is silent regarding automatically adjust the one or more skin pinching members.
Erickson teaches a needle delivery device (10, Fig 1) comprising one or more skin pinching members (22 and 24, Fig 1) and drive mechanism (34, Fig 1) to drive a needle into a longitudinal fold of skin pinched between the pinching members (Para 0044) and wherein the needle delivery device further comprises a sensor mechanism (force measuring mechanism described in Para 0072, lines 3-15; the force measuring mechanism senses that the skin is appropriately positioned between the capture members similar to that describe in Para 0075, lines 1-7) to sense the pinching along a length of the longitudinal fold of skin (Para 0066; Para 0072, lines 9-15), the one or more skin pinching members are configured to automatically adjust using pressure sensors based on the pressure of the pinched skin (Para 0066; Para 0072, lines 9-15; Since the force is being measured over an area of the bird’s skin located in the capture gap, it is actually sensing pressure). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control electronics disclosed by Sonoda, Grez, and Zand to be configured to automatically adjust the pinching members based on pressure measurements as taught by Erickson in order to achieve accurate positioning of the skin relative to the needle (Para 0066; Para 0075).
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of claim 25 was either not found or suggested in the prior art of record. Specifically, the art failed to explicitly teach the method step of confirming the uniformity of the longitudinal fold of skin along its length with the at least one sensor mechanism. While Grez’s device may be capable of doing this as discussed above, it lacks an explicit teaching to do so.

Response to Arguments
Applicant’s arguments regarding Erickson failing to teach a sensor mechanism configured to detect pinching along a length of the longitudinal fold of the skin and to confirm the uniformity of the longitudinal fold of skin along its length have been fully considered, but are moot as the current rejection relies on Grez to teach this element.
Applicant’s arguments regarding Grez failing to teach the sensors on an inner surface and directed towards a side of the pinch of skin have been fully considered but are not persuasive. First, as seen in Fig 5 of Grez, the contact surface 32 is within an internal chamber 24 of the device and thus can be considered an inner surface. Secondly, the modified invention would have the sensors on the downward facing surface of the pinching member 5y of Sonoda (the surface is within the frame 7x and thus is an inner surface) in order to detect the extent of skin contact. Lastly, the claim language as filed does not require the sensors to be directed to a side of the pinch of skin, just that it’s on an inner surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTARIUS S DANIEL/Examiner, Art Unit 3783     

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783